Title: Memorandum, 8–9 July 1755
From: Washington, George
To: 



[8–9 July 1755]

N.B. The 8th of July I rejoined (in a covered Waggon) the advanced division of the Army under the immediate Comd of the General. On the 9th I attended him on horse back tho. very weak and low—on this day he was attacked and defeated by a party of French & Inds. adjudged not to exceed 300—When all hope of rallying the dismayed troops & recovering the ground, our provisions & Stores were given up I was ordered to Dunbars Camp.
